 

Exhibit 10.3

DESTINATION XL GROUP, INC.

2016 INCENTIVE COMPENSATION PLAN, AS AMENDED

Pursuant to Destination XL Group, Inc.

Long-Term Incentive Plan, as amended

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

FOR

[NAME]

1.Grant of Option. DESTINATION XL GROUP, INC., a Delaware corporation (the
“Company”), hereby grants, as of ____________________ (“Date of Grant”), to
_______________ (the “Optionee”) an option (the “Option”) to purchase up to ____
shares of the Company’s common stock, $.01 par value per share (the “Shares”),
at an exercise price per share equal to $______ (the “Exercise Price”).  The
Option shall be subject to the terms and conditions set forth herein.  The
Option was issued pursuant to the Company’s 2016 Incentive Compensation Plan, as
amended (the “Plan”) and the Company’s Third Amended and Restated Long-Term
Incentive Plan (the “LTIP”)(a copy of which is attached as Exhibit “A”), which
are incorporated herein for all purposes.  The Option is a Non-Qualified Stock
Option, and not an Incentive Stock Option.  The Optionee hereby acknowledges
receipt of a copy of the Plan and the LTIP and agrees to be bound by all of the
terms and conditions hereof and thereof and all applicable laws and regulations.

2.Definitions.  Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan and the LTIP.

3.Exercise Schedule.  Except as otherwise provided in Sections 6 or 9 of this
Agreement, or in the Plan, the Option is exercisable in installments as provided
below, which shall be cumulative. To the extent that the Option has become
exercisable with respect to a percentage of Shares as provided below, the Option
may thereafter be exercised by the Optionee, in whole or in part, at any time or
from time to time prior to the expiration of the Option as provided herein. The
following table indicates each date (the “Vesting Date”) upon which the Optionee
shall be entitled to exercise the Option with respect to the percentage of the
Option granted as indicated beside the date, provided that the Continuous
Service of the Optionee continues through and on the applicable Vesting Date:

Vesting Date

Percentage of Option Becoming Available for Exercise

Cumulative Percentage Exercisable

June 11, 2021

25%

 

April 1, 2022

25%

50%

April 1, 2023

25%

75%

April 1, 2024

25%

100%

 

updated June 2020

--------------------------------------------------------------------------------

 

Except as otherwise specifically provided in Section 9, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s Continuous Service with the Company and its
Related Entities, any unvested portion of the Option shall terminate and be null
and void, except as may otherwise be determined by the Committee in writing in
its sole discretion.

4.Method of Exercise.  The vested portion of this Option shall be exercisable in
whole or in part in accordance with the exercise schedule set forth in Section 3
hereof by written notice which shall state the election to exercise the Option,
the number of Shares in respect of which the Option is being exercised, and such
other representations and agreements as to the holder’s investment intent with
respect to such Shares as may be required by the Company pursuant to the
provisions of the Plan.  Such written notice shall be signed by the Optionee and
shall be delivered in person or by certified mail to the Secretary of the
Company.  The written notice shall be accompanied by payment of the Exercise
Price.  This Option shall be deemed to be exercised after both (a) receipt by
the Company of such written notice accompanied by the Exercise Price and (b)
arrangements that are satisfactory to the Committee in its sole discretion have
been made for Optionee’s payment to the Company of the amount, if any, that is
necessary to be withheld in accordance with applicable Federal or state
withholding requirements.  No Shares shall be issued pursuant to the Option
unless and until such issuance and such exercise shall comply with all relevant
provisions of applicable law, including the requirements of any stock exchange
upon which the Shares then may be traded.

5.Method of Payment.  Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:  (a) cash;
(b) check; (c) the withholding of Shares that otherwise would be delivered to
the Optionee as a result of the exercise of the Option, (d) pursuant to a
“cashless exercise” procedure, by delivery of a properly executed exercise
notice together with such other documentation, and subject to such guidelines,
as the Committee shall require to effect an exercise of the Option and delivery
to the Company by a licensed broker acceptable to the Company of proceeds from
the sale of Shares, (e) to the extent permitted by the Committee, with Shares
owned by the Optionee, or (f) such other consideration or in such other manner
as may be determined by the Committee in its absolute discretion.

6.Termination of Option.

(a)Any unexercised portion of the Option shall automatically and without notice
terminate and become null and void at the time of the earliest to occur of the
following:

(i)unless the Committee otherwise determines in writing in its sole discretion,
three months after the date on which the Optionee’s Continuous Service is
terminated other than by reason of (A) by the Company or a Related Entity for
Justifiable Cause, (B) a Disability of the Optionee as determined by a medical
doctor satisfactory to the Committee, or (C) the death of the Optionee;

(ii)immediately upon the termination of the Optionee’s Continuous Service by the
Company or a Related Entity for Justifiable Cause;

2

 

--------------------------------------------------------------------------------

 

(iii)twelve months after the date on which the Optionee’s Continuous Service is
terminated by reason of a Disability as determined by a medical doctor
satisfactory to the Committee;

(iv)(A) twelve months after the date of termination of the Optionee’s Continuous
Service by reason of the death of the Optionee, or, if later, (B) three months
after the date on which the Optionee shall die if such death shall occur during
the twelve month period specified in Section 6(a)(iii) hereof; or

(v)the tenth anniversary of the date as of which the Option is granted.

(b)To the extent not previously exercised, (i) the Option shall terminate
immediately in the event of (A) the liquidation or dissolution of the Company,
or (B) any reorganization, merger, consolidation or other form of corporate
transaction in which the Company does not survive or the Shares are exchanged
for or converted into securities issued by another entity, or an affiliate of
such successor or acquiring entity, unless the successor or acquiring entity, or
an affiliate thereof, assumes the Option or substitutes an equivalent option or
right pursuant to Section 11(c) of the Plan, and (ii) the Committee in its sole
discretion may by written notice (“cancellation notice”) cancel, effective upon
the consummation of any corporate transaction described in Section 11(c) of the
Plan, the Option (or portion thereof) that remains unexercised on such
date.  The Committee shall give written notice of any proposed transaction
referred to in this Section 6(b) a reasonable period of time prior to the
closing date for such transaction (which notice may be given either before or
after approval of such transaction), in order that the Optionee may have a
reasonable period of time prior to the closing date of such transaction within
which to exercise the Option if and to the extent that it then is exercisable
(including any portion of the Option that may become exercisable upon the
closing date of such transaction).  The Optionee may condition his or her
exercise of the Option upon the consummation of a transaction referred to in
this Section 6(b).

7.Transferability.  The Option granted hereby is not transferable unless and
until the Shares have been delivered to the Optionee in settlement of the Option
in accordance with this Agreement, otherwise than by will or under the
applicable laws of descent and distribution, except that the Option may be
transferred to one or more Beneficiaries or other transferees during the
lifetime of the Optionee, but only if and to the extent such transfers are
permitted by the Committee (subject to any terms and conditions which the
Committee may impose thereon), are by gift or pursuant to a domestic relations
order, are to a “Permitted Assignee” that is a permissible transferee under the
Securities and Exchange Commission for registration of shares of stock on a Form
S-8 Registration Statement under the Securities Act of 1933, as amended (or any
successor or, at the sole discretion of the Committee, other registration
statement pursuant to which Awards, Shares, rights or interests under the Plan
are then registered under such Act), if applicable. A Beneficiary, transferee,
executor, administrator, heir, successor and assign of the Optionee or any other
person claiming any rights with respect to the Option shall be subject to all
terms and conditions of the Plan and this Agreement, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee. Except as otherwise permitted
pursuant to the first sentence of this Section, any attempt to effect a Transfer
of any Option prior to the date on which the Shares have been delivered to the
Optionee in settlement of the Option shall be void ab initio.  For purposes of
this Agreement, “Transfer” shall mean any sale,

3

 

--------------------------------------------------------------------------------

 

transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

8.No Rights of Stockholders.  Neither the Optionee nor any personal
representative (or Beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date of exercise of the Option.

9.Acceleration of Exercisability of Option.

(a)Acceleration of Vesting Upon Termination.  In the event that the Optionee’s
Continuous Service is terminated either by the Company without Justifiable Cause
or by the Optionee for Good Reason, any acceleration of exercisability of this
Option shall be in accordance with Sections 7(a)(ii)(C) and 7(b)(ii)(C) of the
LTIP.  Notwithstanding the foregoing, in the event that a Change in Control of
the Company occurs, Section 7(e) of the LTIP shall apply.

(b)Acceleration of Vesting Upon Death or Disability.  In the event that the
Optionee’s Continuous Service terminates by reason of the Optionee’s Disability
or death, any acceleration of exercisability of this Option shall be in
accordance with Sections 7(a)(ii)(A) and 7(b)(ii)(A) of the
LTIP.  Notwithstanding the foregoing, in the event that a Change in Control of
the Company occurs, Section 7(e) of the LTIP shall apply.

(c)Acceleration of Vesting Upon Retirement.  In the event that the Optionee’s
Continuous Service terminates by reason of the Optionee’s Retirement, any
acceleration of exercisability of this Option shall be in accordance with
Sections 7(a)(ii)(B) and 7(b)(ii)(B) of the LTIP.

(d)Acceleration of Vesting at Company Discretion.  Nothing in this Agreement
shall preclude the Committee from taking action, in its sole discretion, to
accelerate the vesting of any Award in connection with or following an
Optionee’s death, Disability, termination of Continuous Service or the
consummation of a Change in Control.

10.Tax Matters. 

(a)Withholding.  As a condition to the Company’s obligations with respect to the
Option hereunder, the Optionee shall make arrangements satisfactory to the
Company to pay to the Company any federal, state, local or foreign taxes of any
kind required to be withheld with respect to the delivery of Shares
corresponding to the exercise of such Option.  

(b)Participant’s Responsibilities for Tax Consequences.  The tax consequences to
the Optionee (including without limitation federal, state, local and foreign
income tax consequences) with respect to the Option (including without
limitation the grant, vesting and/or delivery thereof) are the sole
responsibility of the Optionee.  The Optionee shall consult with his or her own
personal accountant(s) and/or tax advisor(s) regarding these matters and the
Optionee’s filing, withholding and payment (or tax liability) obligations.  

4

 

--------------------------------------------------------------------------------

 

11.Amendment, Modification & Assignment. This Agreement may only be modified or
amended in a writing signed by the parties hereto.  No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by either party which are not set forth
expressly in this Agreement.  Unless otherwise consented to in writing by the
Company, in its sole discretion, this Agreement (and Participant’s rights
hereunder) may not be assigned, and the obligations of Participant hereunder may
not be delegated, in whole or in part.  The rights and obligations created
hereunder shall be binding on the Participant and his heirs and legal
representatives and on the successors and assigns of the Company.

12.Complete Agreement.  This Agreement (together with the Plan and those other
agreements and documents expressly referred to herein, for the purposes referred
to herein) embody the complete and entire agreement and understanding between
the parties with respect to the subject matter hereof, and supersede any and all
prior promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, which may relate to the subject matter hereof in any way.

13.Miscellaneous.

(a)No Right to Continued Employment.  Neither the Option nor this Agreement
shall confer upon the Optionee any right to continued employment or service with
the Company.

No Limit on Other Compensation Arrangements

.  Nothing contained in this Agreement shall preclude the Company or any Related
Entity from adopting or continuing in effect other or additional compensation
plans, agreements or arrangements, and any such plans, agreements and
arrangements may be either generally applicable or applicable only in specific
cases or to specific persons.

Severability

.  If any term or provision of this Agreement is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction or under any applicable
law, rule or regulation, then such provision shall be construed or deemed
amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of the Option hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

No Trust or Fund Created

.  Neither this Agreement nor the grant of Option hereunder shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Related Entity and the Participant or
any other person.  To the extent that the Participant or any other person
acquires a right to receive payments from the Company or any Related Entity
pursuant to this Agreement, such right shall be no greater than the right of any
unsecured general creditor of the Company.

 

5

 

--------------------------------------------------------------------------------

 

(e)Law Governing.  This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Delaware (without reference to the
conflict of laws rules or principles thereof).

(f)Interpretation / Provisions of Plan Control. This Agreement is subject to all
the terms, conditions and provisions of the Plan, including, without limitation,
the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee as may be in
effect from time to time. If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
The Optionee accepts the Option subject to all of the terms and provisions of
the Plan and this Agreement.  The undersigned Optionee hereby accepts as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan and this Agreement, unless shown to
have been made in an arbitrary and capricious manner.

Headings

.  Section, paragraph and other headings and captions are provided solely as a
convenience to facilitate reference.  Such headings and captions shall not be
deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.

(h)Notices.  Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 555 Turnpike Street, Canton, MA
02021, or if the Company should move its principal office, to such principal
office, and, in the case of the Optionee, to the Optionee’s last permanent
address as shown on the Company’s records, subject to the right of either party
to designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.




6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the ____
day of  _____________________, 20___.

COMPANY:

DESTINATION XL GROUP, INC., a Delaware corporation

By:

Name:

Title:

 

 

The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Option Agreement in
their entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Option Agreement.  The Optionee further represents that he or she
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement.

Dated:OPTIONEE:

By:

[                                            ]

 

7

 